       Case 2:18-cr-00422-SMB Document 1102 Filed 12/08/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            DEC 8 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
In re: MICHAEL LACEY; et al.                      No.    20-73408
______________________________
                                                  D.C. No. 2:18-cr-00422-SMB
MICHAEL LACEY; et al.,                            District of Arizona,
                                                  Phoenix
                 Petitioners,
                                                  ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA,
PHOENIX,

                 Respondent,

UNITED STATES OF AMERICA,

                 Real Party in Interest.

Before: THOMAS, Chief Judge, and HURWITZ, Circuit Judges.
      This petition for a writ of mandamus raises issues that warrant an answer.

See Fed. R. App. P. 21(b). Accordingly, within 14 days after the date of this order,

the real party in interest shall file an answer. The district court may elect to file an

answer with this court or to issue a supplemental order and serve a copy on this

court. Petitioners may file a reply within 7 days after service of the answer(s).

The petition, answer(s), and any reply shall be referred to the next available

motions panel. See 9th Cir. Gen. Ord. 3.3(f).
      Case 2:18-cr-00422-SMB Document 1102 Filed 12/08/20 Page 2 of 2




     The Clerk shall serve this order on the district court and District Judge Susan

M. Brnovich.




                                        2
